opinion of the court
Memorandum.
The motion for leave to appeal should be dismissed as untimely.
A party who has mistaken the method for obtaining appellate review is entitled to a 30-day extension of time within which to pursue the proper method of appeal (CPLR 5514, subd [a]). In such circumstances, however, an adverse party who initially did not either appeal as of right under CPLR 5513 (subd [a]), or move for leave to appeal under CPLR 5513 (subd [b]), or cross-appeal or cross-move for leave to appeal under CPLR 5513 (subd [c]), may not avail itself of the 10-day extension provided by CPLR 5513 (subd [c]).
Motion for leave to appeal dismissed in a memorandum, with twenty dollars costs and necessary reproduction disbursements to intervenor-respondent.